Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with AARON K. NODOLF on 03/07/2022.

Claim 12 should be amended as follow:
12. (Currently Amended) The sampler of claim 11, wherein each of the sample identification reader and the animal identification reader utilizes different frequencies for the electronic identification communication.

Claim 20 should be amended as follow:
20. (Currently Amended) The sampler of claim 2, wherein the reader unit comprises a tag reader, wherein the reader unit records a time stamp at a time when said animal identification is captured, and wherein the reader unit records another time stamp at a time the sample is taken.
Claim 25 should be amended as follow:
25. (Currently Amended) The method of claim 24, wherein, if the sampling time duration is longer than the predetermined time limit and the sampler is deactivated by preventing the actuator from being actuated, the user must perform one or more authorization steps comprising one or more of inputting user login details and capturing user credentials, and/or restarting a sampling process to reactivate the sampler.
Allowable Subject Matter
Claims 1-3, 6, 8, 9, 11-13, 20, 22-25 and 39 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of the most pertinent prior art Dittman et al (US 6659338) and Eisenberg et al (2010/0088116) teaches a system for taking and removing a sample that is a biological sample from an animal, the system comprising: a sampler comprising, a handheld body including and holding; a storage container holder having a storage container capable of receiving and storing the sample; a sample collecting device holder having a sample collecting device, wherein a sample removing region exists between the storage 
The prior art does not teach, disclose and/or fairly suggest a sample identification reader adapted to capture identification information associated with the sample collecting device and/or the storage container, the identification information associated with the sample collecting device and/or the storage container defining a sample information, and an animal identification reader adapted to capture identification information associated with the item from which the sample is to be taken, wherein the reader unit is configured to measure and/or record time between:
a) capturing the animal identification and taking the sample, and/or
b) taking the sample and capturing said animal the animal identification to compare the measured and/or recorded time against a predetermined time, wherein, if said measured and/or recorded time exceeds the predetermined time, the handheld body or the reader unit provides at least one of audio, visual and haptic feedback to a user of the sampler.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791